Exhibit 10.13

 

NAMED EXECUTIVE OFFICER COMPENSATION

On February 26, 2007 the following adjustments to base salary, cash bonus
payments for 2006 work, and grants of incentive stock were approved for the
Company’s CEO and the persons expected to be named executive officers in its
Proxy Statement for the 2007 Annual Meeting of Shareholders.  Adjustments to
salary are effective as of March 1, 2007.  Cash bonuses are paid on or about
March 5, 2007.

 

 

 

 

 

 

 

 

 

Shares of

 

 

 

 

 

 

 

 

 

 

 

Non-Qualified

 

Restricted

 

 

 

 

 

2007

 

2006 Cash

 

Stock

 

Stock

 

Executive Officer

 

Title

 

Salary

 

Bonus

 

Options

 

Award

 

Dominic Ng 

 

Chairman of the Board, President

and Chief Executive Officer

 

$

800,000

 

$

1,280,000

 

 

47,915

 

 

45,091

(1)

Julia Gouw

 

Executive Vice President and

Chief Financial Officer

 

$

289,385

 

$

220,000

 

 

8,076

 

 

1,932

 

Wellington Chen

 

Executive Vice President and

Director of Corporate Banking

 

$

236,255

 

$

180,000

 

 

8,076

 

 

1,932

 

David Spigner

 

Executive Vice President and

Chief Strategic Officer

 

$

224,952

 

$

145,000

 

 

5,384

 

 

1,288

 

William Lewis  

 

Executive Vice President

Chief Credit Officer

 

$

214,244

 

$

150,000

 

 

6,460

 

 

—

 

--------------------------------------------------------------------------------

(1) Performance restricted stock vesting in 2 years.  Number of shares that will
vest depends on meeting performance criteria.  The restricted shares awards
represent the maximum number of shares that will be granted if pre-established
earnings per share performance goals are met.

Stock options are all non-qualified options issued under the 1998 Stock
Incentive Plan of the Company; the restricted stock is also issued under the
1998 Stock Incentive Plan of the Company.  Options vest over 4 years as follows:
1/3 after 2 years, 1/3 after 3 years, and 1/3 after 4 years.  The restricted
stock of the named officers other than the CEO vests 50% after 4 years and 50%
after 5 years.

The Company also approved company performance goals and individual performance
goals for the CEO and the other named executive officers.  The CEO’s goals are
set under the Performance-Based Bonus Plan approved by shareholders in 2002 and
are based on earnings per share and return on equity; the bonus award will range
from 0% to 250% of base salary.  The goals of the other named executives are
based 50% on overall corporate goals and 50% on individual department
performance goals.  The corporate goals are earnings per share, growth in demand
deposits, return on equity, return on assets, growth in noninterest income,
expense control, growth in trade finance loans, growth in commercial business
loans, and strategic/operational goals.

The Company will provide additional information regarding the compensation paid
to the named executive officers for the 2006 fiscal year in its Proxy Statement
for the 2007 Annual Meeting of Shareholders.

 


--------------------------------------------------------------------------------